Citation Nr: 1118914	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating due to individual employability resulting from a service connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for PTSD, with an initial rating of 50 percent assigned, effective August 9, 2007, and denied entitlement to TDIU.

The issue of entitlement to service connection for a heart disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to a request for records, the Veteran's private provider for psychological treatment stated in an August 2008 letter that the Veteran had been in treatment there since June 16, 2007, with his most recent treatment dated June 2, 2008.  The only other evidence from this provider currently in the claims file is a treatment summary from the Veteran's initial treatment dated July 19, 2007.    

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A (b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  The response received to the private records request indicated that there are outstanding records not yet associated with the claims file.  As the record contains evidence of relevant treatment which is not of record, a remand is necessary to obtain that evidence in accordance with 38 C.F.R. § 3.159 (2010).

Furthermore, the Board notes that the August 2008 letter indicated that the Veteran had reported increased PTSD symptomatology.  However, his last VA examination was the month before in July 2008.   

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination is required in order to determine the current severity of his PTSD symptoms.  

If full benefits cannot be granted despite the new evidence, he must be provided with a new examination to determine the current severity of his service connected disability.  

The claim for a higher initial rating is inextricably intertwined with entitlement to TDIU, since TDIU depends on what conditions are service connected and the assigned ratings.  See Shields v. Brown, 8 Vet. App.346, 350-51 (1995); see also Flash v. Brown, 8Vet. App.332, 338-40 (1995).  Therefore, the TDIU issue must be remanded to allow for adjudication of the increased rating claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the necessary steps to obtain all records of the Veteran's private treatment, including all treatment by L.G. from June 16, 2007, to present, in accordance with 38 C.F.R. § 3.159.  

If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Once all relevant treatment records are associated with the claims folder, afford the Veteran a VA examination to evaluate the current severity of PTSD.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner should acknowledge in the examination report or in an addendum that the claims folder was reviewed.

The examiner should provide an opinion as to the severity of the service connected symptomatology and its impact on occupational and social functioning. 

The rationale for all opinions should be provided.

The examiner must take into consideration the Veteran's reports.  If the examiner discounts the Veteran's statements, the rationale for doing so must be provided.  

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  Adjudicate the issue of entitlement to TDIU once all issues of service connection and increased rating have been decided and all evidence relating to PTSD and TDIU has been obtained.  

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).  



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



